Citation Nr: 1528646	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-11 532	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to degenerative joint disease of the right and left knees.

3.  Entitlement to service connection for a right shoulder disability, to include rotator cuff tendonitis, degenerative joint disease, and muscle atrophy.

4.  Entitlement to service connection for a headache disability, to include as secondary to service-connected hypertension.

5.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, to include as secondary to a service-connected disability.

6.  Entitlement to a disability rating in excess of 10 percent for right knee strain.

7.  Entitlement to a disability rating in excess of 10 percent for left knee strain.

8.  Entitlement to a disability rating in excess of 10 percent for right ankle strain with degenerative joint disease.


REPRESENTATION

Veteran  represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Lincoln, Nebraska RO currently has jurisdiction.   

In July 2014, the Board remanded the case for a hearing before the Board, which took place in January 2015.  A copy of the hearing transcript is associated with the evidence of record.  

The issues of entitlement to service connection for a gastrointestinal disability and a headache disability have been recharacterized to comport with the evidence of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues certified to the Board for appellate review included a claim to reopen service connection for a right shoulder disability; a claim to reopen service connection for degenerative joint disease; and a claim for service connection for muscle atrophy.  Although the locations of the body to which these claims refer was not immediately apparent, the Veteran clarified during his January 2015 hearing before the undersigned that the muscle atrophy claim concerns his right shoulder, and the degenerative joint disease claim concerns his right ankle, right shoulder, and both knees.  However, the Board observes that degenerative joint disease is already part of his service-connected right ankle strain.  

An October 2004 rating decision denied entitlement to service connection for a right shoulder disability and degenerative joint disease.  Although the rating decision did not specifically discuss the regions of the body that were considered in the claim for service connection for degenerative joint disease, the Veteran's June 2006 claim indicates that he was claiming degenerative joint disease for the "knees, ankles, shoulders and back."   The claims were denied on the grounds that there was no current right shoulder disability or current diagnosis of degenerative joint disease.  

In January 2015, a VA treatment record from September 2004 was associated with the record.  The clinical note references a November 2003 MRI demonstrating atrophy of the minor teres muscle in the right shoulder and osteoarthritis of the right acromioclavicular joint.  

Although the September 2004 clinical note was not physically associated with the claims folder prior to the October 2004 rating decision, VA records are constructively of record at the time of any rating decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that the September 2004 clinical note is new and material evidence received prior to the expiration of the appeal period with respect to the October 2004 rating decision, and is deemed as having been filed in connection with the claims of service connection for degenerative joint disease of the right shoulder and a right shoulder disability other than degenerative joint disease.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

As a result, the claims for degenerative joint disease of the right shoulder and a right shoulder disability other than degenerative joint disease are original claims for service connection, rather than claims to reopen.  In addition, the Board has expanded the right shoulder claim to include muscle atrophy and degenerative joint disease.  Clemons, supra.  The expansion of the issue does not undermine the merits of the claim; thus, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

During his January 2015 hearing, the Veteran clarified that the appealed issue of "degenerative joint disease" is meant to include his knees as well as his right shoulder.  However, the issue was certified to the Board as a claim for "degenerative joint disease," without further information as to the scope of the claim.  The Board must therefore analyze whether the claim for degenerative joint disease of the knees is the same claim that was previously denied in October 2004, or whether it is a separate and distinct original claim.    

Generally, a claim based upon a distinct diagnosis, not considered at the time of a prior final rating decision, is subject to de novo review.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  However, in determining whether new and material evidence is required in a particular case, the Board's analysis should focus on whether the issue presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is instead tantamount to a finally adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011); Clemons, supra. 

As the October 2004 decision encompassed the issues of degenerative joint disease of the knees, the Board finds that the underlying issue is unchanged since the Veteran filed his initial claim for service connection for degenerative joint disease of the knees in June 2004.  Accordingly, under the tenets of Boggs and Velez, the Board finds that this is the same claim that was previously adjudicated, and that it is properly characterized as a claim to reopen.  

A March 2008 letter raises a claims of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities, and gout, as secondary to the service-connected right ankle disability.  As no action has been taken on these claims, they are referred to the agency of original jurisdiction (AOJ).  

The merits of the claim for service connection for a back disability, as well as the remaining claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2004 rating decision denied service connection for a back disability on the basis that there was no evidence of a current disability.  The decision was not appealed and is now final.

2.  Evidence received since October 2004 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2004 RO decision, which denied the claim of service connection for back disability, is final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The criteria to reopen the claim of service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claim to Reopen

The Veteran originally filed a claim of service connection for a back disability in June 2004.  By an October 2004 rating decision, the Chicago, Illinois RO denied the claim on the grounds that there was no evidence of a current back disability.  

The Veteran was notified of the decision and his appellate rights by a November 2004 letter.  In January 2005, the Veteran indicated that he wished to file a notice of disagreement "with the most recent denial of increased compensation for my disability."  A second statement, also dated January 2005, indicated that the Veteran disagreed "with the denial for my most recent disability claim."  

The October 2004 rating decision addressed multiple rating claims and claims for service connection.  As it is unclear which issues with which the Veteran disagreed, the AOJ notified the Veteran in March 2005 that it could not consider these statements valid notices of disagreement without further clarification as to which issues he was in disagreement with.  The letter invited the Veteran to submit his clarification; however, he did not respond.  As such, the Board finds that the Veteran did not submit a timely notice of disagreement that could be reasonably construed as disagreeing with the October 2004 denial of service connection for a back disability within one year from the date of that decision, and the October 2004 rating decision as to that issue is final.  38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the October 2004 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

An April 2006 VA clinical note shows a diagnosis of lumbosacral strain.  This evidence is new because it was not previously before VA decision makers.  The evidence is also material because it indicates that the Veteran has a current back disability.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was that the Veteran did not have a current back disability.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for a back disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened, and to this extent, the appeal is allowed.  


REMAND

During his January 2015 hearing, the Veteran testified that he received treatment for his claimed disabilities at the VA Medical Center (VAMC) in Indianapolis, Indiana, until 2009, and at the Omaha VAMC since 2010.  The most recent VA treatment record from the Indianapolis VAMC is dated October 2008, and there are no clinical notes of record from the Omaha VAMC.  As these treatment records are potentially relevant to all of the issues on appeal, they must be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a January 2012 letter, the Veteran's former spouse indicated that the Veteran received treatment for his migraine headaches and other disabilities on appeal at the Carle Clinic in Champaign-Urbana, Illinois, from 2005 to 2011.  The most recent clinical notes from the Carle Clinic are dated June 2007.  As updated treatment records from the Carle Clinic are likely relevant to the appeal, they must be obtained, pending the Veteran's written authorization.  38 C.F.R. § 3.159(c)(1).

The Veteran asserts that his right shoulder disability was incurred as a result of playing softball during service.  Specifically, he testified that he felt his shoulder pop out of place during a game and was treated by his peers.  The Veteran is competent to testify as to the onset of right shoulder pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  On remand, the Veteran must be afforded a VA examination of his right shoulder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A VA medical opinion on the etiology of the Veteran's back, headache, and gastrointestinal disabilities was received in January 2010.  The examiner found that the Veteran's sole back complaint during service was a muscle contusion, whereas his current disability of lumbosacral strain is related to his ligaments.  The examination does not address the Veteran's contention that his back disability is the result of altered gait caused by his service-connected right knee disability.  A new VA examination must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The examiner also concluded that the Veteran's headaches are not caused or aggravated by his service-connected hypertension, because "migraine is not known to be related to [hypertension.]"  The examiner indicated that a post-service head injury is the likely source of the Veteran's headaches.  

The examiner's conclusion does not take into account the evidence of record which demonstrates that the Veteran's blood pressure has been significantly elevated during his headaches, nor does it consider the evidence of headaches in the context of treatment for high blood pressure that is documented in the service treatment records.  The Veteran has also not received a VA medical opinion regarding his contention that his headaches may be the result of altered gait caused by his service-connected knee and ankle disabilities.  A new VA headaches examination is warranted.  Id.  

The examiner also concluded that the Veteran's gastrointestinal disability is not related to his use of over-the-counter pain medications for his service-connected knee disability, because "his first complaint of bright red rectal bleeding occurred years after discharge" and was likely attributable to hemorrhoids.  The Board notes, however, that the Veteran has not been diagnosed with hemorrhoids, and that the symptoms he has reported as connected to his use of over-the-counter medications are stomach pain and frequent diarrhea.  The Board finds that the examiner's finding is inadequate, and a new VA gastrointestinal examination must be scheduled.  Id.  

During his January 2015 hearing, the Veteran testified that the symptoms associated with his service-connected right and left knee disabilities and right ankle disability have worsened in severity since he was last afforded a VA examination in August 2007.  Under these circumstances, the Veteran must be afforded new VA examinations.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request his written authorization to obtain treatment records from the Carle Clinic in Champaign-Urbana, Illinois, since June 2007, as well as any other non-VA medical professionals who have treated him for his claimed disabilities. 

Upon receipt of such, take appropriate action to contact the identified providers and request the Veteran's treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records from the Indianapolis VAMC since October 2008, as well as all records from the Omaha VAMC.  

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim for service connection for a back disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current back disability is related to the muscle contusion noted in the service treatment records, or any other incident of service, to include a fall.  

The examiner is then asked to state whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current back disability was caused or aggravated by altered gait caused by the Veteran's service-connected knee and/or right ankle disabilities.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim for service connection for a headache disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current headache disability is related to service.  In reaching a conclusion on this question, the examiner is asked to note the service treatment records documenting headaches in service, and state whether his current headache disability is related to the headaches noted in service.   

The examiner is then asked to state whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's headache disability was caused or aggravated by a service-connected disability, to include altered gait or rebound headaches from the overuse of pain medication used to treat the Veteran's service-connected knee and ankle disabilities.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim for service connection for a gastrointestinal disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that that any portion of the Veteran's current gastrointestinal disability was caused or aggravated by a Veteran's service-connected disability, to include the long-term use of pain medication used to treat the Veteran's service-connected knee and ankle disabilities.  The examiner's attention is drawn to the October 2005 clinical note from the Carle Clinic in which it was noted that anti-inflammatory medication caused gastrointestinal issues.  

6.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his right shoulder claim.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify all current right shoulder disabilities and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any or all of them are the result of an in-service softball injury or other event.  The examiner must note and discuss the diagnoses of right shoulder tendonitis, muscle atrophy, and osteoarthritis of the right acromioclavicular joint.  

With regard to all examination reports, the examiner should note that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If the examiner finds that the Veteran's disability was permanently worsened (aggravated) by a service-connected disability, the examiner should attempt to quantify the baseline level of disability prior to aggravation by the service-connected disability.

All examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current nature and severity of his service-connected right and left knee disabilities and right ankle disability.  The entire claims file must be reviewed by the examiner.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  The examiner should address how these disabilities affect the Veteran's daily life and ability to work.  The examiner should also address whether the Veteran currently has arthritis in his knees and if so, where it is related to his service or service-connected right and left knee strain disorders.

8.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


